DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 11, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of WO2019104008 was not included with the information disclosure statement. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. Paragraph [0004] contains hyperlinks. See MPEP § 608.01.
Claim Objections
Claims 7, 9, 21, 25 and 27 are objected to because of the following informalities:  
Claims 7 and 25 state “one of an advertisement, social or political message, and a sales tactic.” but should read -- one of an advertisement, social or political message, or a sales tactic.--
Claims 9 and 27 state “one of anxiety and fear.” but should read -- one of anxiety or fear.--
Claim 21 states “a user” in line 2, but should read --the user--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 12, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the at least one energy source” " in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 6 inherits the same deficiencies. 
Claim 11 recites the limitation "the determined mental state” " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 12 inherits the same deficiencies. 
Claim 28 recites the limitation "the determined mental state” " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 29 inherits the same deficiencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-15, 21, and 23-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Intrator, US20170347906A1.
Regarding claim 1, Intrator discloses a non-invasive anti-priming system (Abstract “an apparatus to record: individual's brain electrical activity, a physiological parameter of the individual, and iii) an environmental parameter; a computer processor configured to perform: obtaining a recording of the electrical signal data; projecting the obtained recording of electrical signal data onto a pre-determined ordering of a denoised optimal set wavelet packet atoms to obtain a set of projections; normalizing the particular set of projections of the individual using a predetermined set of normalization factors to form a set of normalized projections; determining a personalized mental state of the individual by assigning a brain state; determining a relationship between: the physiological parameter, the environmental parameter, and the personalized mental state; generating an output, including: a visual indication, representative of the personalized mental state, and) a feedback output configured to affect the personalized mental state of the individual.” Where the anti-priming system is interpreted as a system that determines changes in a user’s mental state by measuring brain energy and alerting the user to that change, while providing feedback to alter the mental state if the mental state is undesirable), comprising: a non-invasive brain interface assembly configured for detecting brain activity of a user when the user is exposed to an external stimulus (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.); at least one processor configured for determining that the user is being negatively primed by the external stimulus based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition," Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like."); and a biofeedback assembly configured for automatically providing an alert that the user is being negatively primed by the external stimulus (Paragraphs [0400-0404] "[0400] In some embodiments, the system further comprises a neural feedback mechanism that is configured to: a. determine the stimulus that the subject is capable of responding to; b. alter the nature, magnitude, or duration of the response; or c. both a and b. In some embodiments, the response may be a cognitive response. Alternatively, in some embodiments, the response may be an emotional response." Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond a pre-determined threshold.").
Regarding claim 3, Intrator discloses the non-invasive brain interface assembly is a magnetic measurement assembly (Paragraph [0448] “recording electrical or magnetic brain activity using at least one modality such as EEG, MEG, or depth electrodes;”).
Regarding claim 4, Intrator discloses the non-invasive brain interface assembly comprises at least one detector configured for detecting energy from a brain of the user, and processing circuitry configured for identifying the brain activity in response to detecting the energy from the brain of the user (Paragraphs [0185-0187] "FIG. 1 shows an apparatus according to some embodiments of the present invention. The following elements indicated on the apparatus are: 21 EEG and/or EOG sensors, 22 EEG reference sensor, there are two such sensors above the two eyes" Paragraph [0199] "In some embodiments, the apparatus includes all or some of the above mentioned sensors mounted on the strap or around the ear. In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor").
Regarding claim 5, Intrator discloses the non-invasive brain interface assembly comprises a head-worn unit carrying the at least one energy source (Paragraphs {0185 & 0192] "FIG. 1 shows an apparatus according to some embodiments of the present invention. The following elements indicated on the apparatus are: 27 Battery, electronic circuitry and wireless communication behind the ear" See Figure 1 below. The energy source is interpreted as an actual energy source, a battery, but the use of “energy detector” would also fit in claim). 

    PNG
    media_image1.png
    607
    520
    media_image1.png
    Greyscale

Regarding claim 6, Intrator discloses the non-invasive brain interface assembly comprises an auxiliary non-head-worn unit carrying the processing circuitry (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor which includes cellular communication capabilities. The main processor may be on a nearby cellphone, for example. In some embodiments, the collective sensory information is fused with additional information collected by the cellular processor.").
Regarding claim 7, Intrator discloses the external stimulus comprises one of an advertisement, social or political message, and a sales tactic (Paragraph [0545] "The values can change every second. The red lines indicate that the majority of subjects were found to be in the same brain activity cluster at that second. This indicates engagement with the show or the advertisements. Using such representation can be useful for determining the more engaging parts of the show and the advertisements.").
Regarding claim 8, Intrator discloses the at least one processor is configured for determining that the user is being negatively primed by the external stimulus by determining that the user has a negative mental state based on the detected brain activity (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 9, Intrator discloses the negative mental state is one of anxiety and fear (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 10, Intrator discloses the at least one processor is configured for being programmed with the negative mental state (Paragraph [0292] "In some embodiments, the visual indication of at least one personalized mental state of the particular individual is used to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition, in the particular individual, wherein the specifically programmed computer utilizes at least one machine learning algorithm selected from the group consisting of logistic regression modeling, support vector machine modeling, and a deep learning modeling, to assign at least one specific brain state to the visual indication of at least one personalized mental state of the particular individual, wherein the at least one specific brain state is associated with a mental state, a neurological condition, or a combination of a mental state and a neurological condition.").
Regarding claim 11, Intrator discloses the biofeedback assembly is configured for providing/directing vibrational signals to the user indicative of the determined mental state of the user through peripheral somatosensation (Paragraph [0438] "In some embodiments, the system can monitor stress and relaxation levels. In some embodiments, the system can issue an alert when the subject (e.g. an infant) feels uncomfortable or stressed, and provides self-adjusted relaxing sounds, vibrates or displayed pictures and lights" Sensing a vibration is inherently a peripheral somatosensation, since it is intended to be felt).
Regarding claim 12, Intrator discloses the vibrational signals are encoded with one or more messages (Paragraph [0680-0682] "a feedback output which is configured to affect, based on the relationship, the at least one personalized mental state of the individual. In some embodiments, the feedback output is selected from the group consisting of: an audible signal, a visual signal, a physically-sensed signal, and any combination thereof. In some embodiments, the physically-sensed signal is a vibration that is physically sensed by the individual." Vibrational signals can be encoded by merely verbally connecting the vibrational signal with a meaning, in the manner of “When it vibrates you are stressed.”).
Regarding claim 13, Intrator discloses the biofeedback assembly is configured for providing/directing audio or visual alert signals to the user (Paragraph [0680-0681] "a feedback output which is configured to affect, based on the relationship, the at least one personalized mental state of the individual. In some embodiments, the feedback output is selected from the group consisting of: an audible signal, a visual signal, a physically-sensed signal, and any combination thereof.").
Regarding claim 14, Intrator discloses the biofeedback assembly is further configured for automatically providing neural feedback to the user that promotes a positive mental state of the user in response to the at least one processor determining that the user is being negatively primed by the external stimulus (Paragraph [0321] "In some embodiments, the methods of the present invention determine a mental state of a particular individual at a first time point. In some embodiments, brain of the particular individual changes from one mental state to another, but remains in a first mental state for the majority of the time. In some embodiments, the first mental state is not favorable. In some embodiments, the system may supply a stimulus that encourages the brain of the particular individual to enter a second, more favorable mental state, via neural feedback.").
Regarding claim 15, Intrator discloses the positive mental state is one of joy, relaxation, and a cognitive state (Paragraph [0437] "The system utilizes the recorded parameters, and can provide the subject (e.g. an infant) with auditory feedback that encourage relaxation").
Regarding claim 21, Intrator discloses a method of correcting negative priming of a user (Paragraph [0002] “a method and system for monitoring the brain state, the health and wellness of individuals. In particular, the present invention relates to a system for monitoring an individual's brain activity, and other physiological parameters, and environmental parameters, correlating the monitored brain activity with the physiological and environmental parameters, and from the correlation, detecting changes in the individual's cognitive ability and/or brain state.”), comprising: detecting brain activity of a user using a non-invasive brain interface when the user is exposed to an external stimulus (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.); determining that the user is being negatively primed by the external stimulus based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition," Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like." The priming is the anticipated mental reaction (fear, anxiety) to being exposed to external stimuli that can be detected by Intrator disclosure); and automatically providing an alert that the user is being negatively primed by the external stimulus (Paragraphs [0400-0404] "[0400] In some embodiments, the system further comprises a neural feedback mechanism that is configured to: a. determine the stimulus that the subject is capable of responding to; b. alter the nature, magnitude, or duration of the response; or c. both a and b. In some embodiments, the response may be a cognitive response. Alternatively, in some embodiments, the response may be an emotional response." Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond are pre-determined threshold.").
Regarding claim 23, Intrator discloses the brain activity is magnetically detected (Paragraph [0448] “recording electrical or magnetic brain activity using at least one modality such as EEG, MEG, or depth electrodes;”).
Regrading claim 24, Intrator discloses detecting the brain activity of the user comprises detecting energy from a brain of the user, and identifying the brain activity in response to detecting the energy from the brain of the user (Paragraphs [0185-0187] "FIG. 1 shows an apparatus according to some embodiments of the present invention. The following elements indicated on the apparatus are: 21 EEG and/or EOG sensors, 22 EEG reference sensor, there are two such sensors above the two eyes" Paragraph [0199] "In some embodiments, the apparatus includes all or some of the above mentioned sensors mounted on the strap or around the ear. In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor").
Regarding claim 25, Intrator discloses the external stimulus comprises one of an advertisement, social or political message, and a sales tactic (Paragraph [0545] "The values can change every second. The red lines indicate that the majority of subjects were found to be in the same brain activity cluster at that second. This indicates engagement with the show or the advertisements. Using such representation can be useful for determining the more engaging parts of the show and the advertisements.").
Regarding claim 26, Intrator discloses determining that the user is being negatively primed by the external stimulus comprises determining that the user has a negative mental state based on the detected brain activity (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 27, Intrator discloses the negative mental state is one of anxiety and fear (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 28, Intrator discloses automatically providing the alert that the user comprises providing/directing vibrational signals to the user indicative of the determined mental state of the user through peripheral somatosensation (Paragraph [0438] "In some embodiments, the system can monitor stress and relaxation levels. In some embodiments, the system can issue an alert when the subject (e.g. an infant) feels uncomfortable or stressed, and provides self-adjusted relaxing sounds, vibrates or displayed pictures and lights" Sensing a vibration is inherently a peripheral somatosensation, since it is intended to be felt).
Regarding claim 29, Intrator discloses the vibrational signals are encoded with one or more messages (Paragraph [0680-0682] "a feedback output which is configured to affect, based on the relationship, the at least one personalized mental state of the individual. In some embodiments, the feedback output is selected from the group consisting of: an audible signal, a visual signal, a physically-sensed signal, and any combination thereof. In some embodiments, the physically-sensed signal is a vibration that is physically sensed by the individual." Vibrational signals can be encoded by merely verbally connecting the vibrational signal with a meaning, in the manner of “When it vibrates you are stressed.”).
Regarding claim 30, Intrator discloses automatically providing the alert that the user comprises providing/directing audio or visual alert signals to the user (Paragraph [0680-0681] "a feedback output which is configured to affect, based on the relationship, the at least one personalized mental state of the individual. In some embodiments, the feedback output is selected from the group consisting of: an audible signal, a visual signal, a physically-sensed signal, and any combination thereof.").
Regarding claim 31, Intrator discloses automatically providing neural feedback to the user that promotes a positive mental state of the user in response to the at least one processor determining that the user is being negatively primed by the external stimulus (Paragraph [0321] "In some embodiments, the methods of the present invention determine a mental state of a particular individual at a first time point. In some embodiments, brain of the particular individual changes from one mental state to another, but remains in a first mental state for the majority of the time. In some embodiments, the first mental state is not favorable. In some embodiments, the system may supply a stimulus that encourages the brain of the particular individual to enter a second, more favorable mental state, via neural feedback.").
Regrading claim 32, Intrator discloses the positive mental state is one of joy, relaxation, and a cognitive state (Paragraph [0437] "The system utilizes the recorded parameters, and can provide the subject (e.g. an infant) with auditory feedback that encourage relaxation").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 16-20, 22 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator, US20170347906A1, as applied to claims 1, 14, 21 and 31 above, and further in view of Aimone, US20160077547A1. 
Regarding claim 2, Intrator discloses a brain interface assembly that uses an EEG sensor but does not disclose using an optical measurement assembly. Aimone teaches that it is known to use functional near infrared spectroscopy (FNIRS) as set forth in paragraph 0058 ("The facial bio-signal sensors 130 measure, include, electrical bio-signals such as EEG, EMG (Electromyograph) and EOG (Electrooculography), as well as FNIRS ( functional near infrared spectroscopy). The materials used to support the device on the face may be opaque to the wavelengths used by the FNIRS sensors such that ambient light can be reduced and thus increase the signal to noise ratio for the sensor.") to provide an alternate mechanism for measuring brain activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the EEG as taught by Intrator, with FNIRS as taught by Aimone, since such a modification would provide the predictable results of the at least one processor processing the FNIRS data instead of the EEG, which would not impact the performance of the system, since the measurements are based on the person. 
Regarding claim 16, Intrator does not explicitly state that the processor is programmed with the positive mental state (although it is programmed with the negative mental state as discussed supra). Aimone teaches that it is known to use a processor to calculate a scoring system based on bio signals to which allows the process to recognize both positive and negative mental states  as set forth in paragraph 0089 (Paragraph [0109] "The bio-signal sensors 808, 810, 812 provide bio-signal data to a device or processor 814 implementing bio-signal processing operations as described herein to determine brain or user states, which are in turn used to determine a user state score and provide feedback"  Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state,", where the meditative state is the positive mental state)  to provide a bio-signal feedback system that recognizes both positive and negative mental state and therefore requires the processor to be programmed for both.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Intrator, with a processor is configured to be programmed with a positive mental state as taught by Aimone, since such a modification would provide the predictable results of modifying the programmed process to recognize a positive mental state along with a negative mental state, which the Intrator processor already does. This would be a simple modification to the processing of the bio-signals to recognize signals the signify a positive state.
Regarding claim 17, Intrator discloses the use of neural feedback (Paragraph [0321]), but does not explicitly disclose the use of identified (tagged) training sessions. Aimone teaches that it is known to use specific (tagged) training sessions depending on the mental state of the user to provide neural feedback as set forth in paragraph [0089] to provide a neural feedback system that predetermined training that is utilized based upon the users mental state and defined goals, to maximize the neural feedback effectiveness.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Intrator, with tagged training session that comprised the neural feedback training as taught by Aimone, since such a modification would provide the predictable results of explicitly adding the use of designated (tagged) training sessions to the neural feedback already disclosed by Intrator, and clarifying the neural feedback is training is reactive to the user’s mental state (which it has to be inherently, to be neural feedback). 
Regarding claim 18, Aimone further discloses that the tagged training session comprises instructional media promoting a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," Training is inherently instructional and the presentation of the training would have to be on some media (audio or video) since it would occur in a virtual reality (VR) environment).
Regarding claim 19, Aimone further discloses the tagged training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," The meditation training is a mental exercise to achieve a meditative state, of which the meditative state is a positive mental state).
Regarding claim 20, Intrator does not explicitly disclose a non-wearable peripheral feedback device (Intrator does disclose a connection to a non-worn peripheral cellular device for processing, but not that the cellular device provides feedback) but does disclose a wearable feedback device for providing an alert ( Ear phone “32” in figure 1 shown above). Aimone teaches that it is known to use either a wearable device or local computing device for feedback (device that provides “user effectors)  as set forth in paragraph 0067 ("One or more user effectors may also be provided at the wearable device or other local computing device for providing feedback to the user, for example, to vibrate or provide some audio or visual indication to assist the user in achieving a particular mental state, such as a meditative state." ) and figure 2 (shown below) to provide allow flexibility in how the feedback is provided to user, dependent on the user’s needs. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Intrator, with use of a non-wearable peripheral feedback device like computing device as taught by Aimone, since such a modification would provide the predictable results of providing additional flexibility for the user to receive feedback in multiple environments and since Intrator already has external communication connection (the cellular device) it has the ability to communicate with an external computing device for feedback while utilizing the wearable feedback device previous disclosed. 

    PNG
    media_image2.png
    487
    793
    media_image2.png
    Greyscale

Regarding claim 22, Intrator discloses a brain interface method that uses an EEG sensor but does not disclose detecting brain activity optically. Aimone teaches that it is known to use functional near infrared spectroscopy (FNIRS) as set forth in paragraph 0058 ("The facial bio-signal sensors 130 measure, include, electrical bio-signals such as EEG, EMG (Electromyograph) and EOG (Electrooculography), as well as FNIRS ( functional near infrared spectroscopy). The materials used to support the device on the face may be opaque to the wavelengths used by the FNIRS sensors such that ambient light can be reduced and thus increase the signal to noise ratio for the sensor.") to provide an alternate mechanism for measuring brain activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the EEG as taught by Intrator, with FNIRS as taught by Aimone, since such a modification would provide the predictable results of the at least one processor processing the FNIRS data instead of the EEG, which would not impact the performance of the system, since the measurements are based on the person. 
Regarding claim 33, Intrator discloses the use of neural feedback (Paragraph [0321]), but does not explicitly disclose the use of identified (tagged) training sessions. Aimone teaches that it is known to use specific (tagged) training sessions depending on the mental state of the user to provide neural feedback as set forth in paragraph [0089] to provide a neural feedback system that predetermined training that is utilized based upon the user’s mental state and defined goals, to maximize the neural feedback effectiveness.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Intrator, with tagged training session that comprised the neural feedback training as taught by Aimone, since such a modification would provide the predictable results of explicitly adding the use of designated (tagged) training sessions to the neural feedback already disclosed by Intrator, and clarifying the neural feedback is training is reactive to the user’s mental state (which it has to be inherently, to be neural feedback). 
Regarding claim 34, Aimone further discloses that the tagged training session comprises instructional media promoting a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," Training is inherently instructional and the presentation of the training would have to be on some media (audio or video) since it would occur in a virtual reality (VR) environment).
Regarding claim 35, Aimone further discloses the tagged training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," The meditation training is a mental exercise to achieve a meditative state, of which the meditative state is a positive mental state).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eroglu, US20200281495A1, is an EEG neural feedback device that shares similar feedback characteristics and includes multiple feedback devices. Katnani, US10340408B1, is a patent from the same assignee with similar device/claim structure. Genco, US20080255949A1, is an EEG based biofeedback system for priming protocols. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791